Per Curiam.

There is no showing or claim that petitioner made application to be discharged or brought to trial between the time of his indictment and trial. To entitle an accused to a discharge on the ground that he was not brought to trial during the time limited by statute, he must make application to the court therefor. State v. Cunningham, 171 Ohio St., 54.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Radcliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.